Citation Nr: 1634485	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (DM 2), to include secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from June 1981 until December 1985 and May 1987 until May 1991.

These matters come before the Board of Veteran's Appeals (Board) from an April 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  DM2 was not noted in service and did not manifest within one year following discharge from active service.  

2.  The Veteran's DM2 is not otherwise related to active service or proximately due to or aggravated by service-connected disability, to include hypertension.  


CONCLUSION OF LAW

DM2 was not incurred during service, may not be presumed to have been incurred therein, and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310, (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in letters sent to the Veteran in October 2011 and September 2013.  These letters informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  
The October 2011 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  The September 2013 letter informed the Veteran of the laws regarding secondary service connection.  The case was last adjudicated in a January 2016 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

The Board remanded the appeal in November 2015 for an additional VA opinion to be obtained to ascertain the etiology of the Veteran's DM 2 disability.  A VA opinion was obtained in December 2015.  This report reflects the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The Board therefore concludes that the December 2015 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that there was substantial compliance with the November 2015 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Laws and Regulations 

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).
To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015).  

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The regulation set forth at 38 C.F.R. § 3.303(b) benefits only chronic disease as listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for certain chronic diseases, including DM2, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims service connection for DM 2 on a presumptive and secondary basis.  The Veteran asserts that his DM 2 was manifest within one year of his discharge from service as evidence by elevated blood sugar.  Alternatively, the Veteran contends that his DM 2 was caused by or aggravated by his service-connected hypertension with left ventricle hypertrophy.

Service treatment records are negative for any complaints or findings related to DM2, and the Veteran has not asserted any such complaints or treatment during service.  The Veteran was last separated from service in May 1991.

The Veteran was afforded a VA medical examination in March 2014. The examiner determined that based on review of the records, the Veteran was diagnosed with DM2 in 2004. He stated that the Veteran has mild elevated glucose evaluations in 1992 and 1993, but they were not in the diabetic range, and appeared to be nonfasting. He specified that to be considered diabetic, the FBS readings would have to be 126 x 2, and this was not found. The examiner concluded that it was less likely than not that the Veteran had DM2 within one year of service, and that there was no relationship between his DM2 and his active service. 

In November 2015, the Board found that the March 2014 VA examination did not address the Veteran's contention regarding secondary service connection and the Board remanded the claim for an additional VA opinion as to entitlement on a secondary basis.

A VA opinion was obtained in December 2015.  This report reflects that the examiner reviewed the Veteran's past medical history and provided an opinion supported by rationale and citation to the evidence of record.  The Board therefore concludes that the December 2015 report is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The December 2015 VA examiner opined that the Veteran's DM 2 is caused by a deficiency of the effects of insulin at the tissue level.  This deficiency is the result of decreased insulin resistance at the target cells (the cells on which the insulin acts).
The examiner noted that DM 2 is characterized by both insulin resistance and decreased insulin production.  The examiner continued, explaining that diabetes is caused by diseases that affect the pancreas, such as pancreatitis or pancreatectomy.  The examiner concluded by noting that DM 2 is not caused or aggravated by either hypertension or heart disease as these diseases neither decreased insulin production nor insulin resistance at the target cells.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board finds that the March 2014 and December 2015 VA opinions are probative and persuasive as to the etiology of the Veteran's DM 2 disability.  These opinions were rendered by a medical professionals who have the expertise to opine on the matters at issue in this case. In addition, the examiners considered the Veteran's lay evidence and rendered their opinions following a review of the claims folder as well as, in the case of the 2014 report, a complete physical examination.  The March 2014 and December 2015 VA examiners also provided clear and thorough rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Of record are statements by the Veteran that attribute the onset of his DM2 to elevated glucose readings within one year of service or to his service-connected hypertension.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the diagnosis, cause or aggravation of DM2 is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report that he had elevated glucose readings, the question of whether those readings constitute DM2 or the cause of his DM2 are not observable facts.  These findings require clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause or whether there is aggravation. This is borne out by the examiners explanations as to why the elevated readings do not constitute DM2, and the explanation as to why hypertension could not cause or aggravate DM2 since they impact different systems entirely.  Therefore, the Board finds that the Veteran's statements as to the onset of his DM2 and its cause are not competent evidence as to a diagnosis or nexus.  

The Board finds that the VA medical opinions from March 2014 and December 2015 are the most probative evidence of record as to the onset, etiology, and possible aggravation of the Veteran's DM2, and this evidence weighs against the claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Based on the evidence of record, the Veteran's claim of entitlement to service connection for DM2 is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus, Type II is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


